             Case 2:17-cr-20084-JAR Document 52 Filed 10/14/20 Page 1 of 8




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

 UNITED STATES,

                Plaintiff,

                v.                                               Case No. 17-CR-20084-JAR

 DENNIS E. BOWEN,

                Defendant.


                                  MEMORANDUM AND ORDER

        This matter comes before the Court on Defendant Dennis E. Bowen’s Motion for

Compassionate Release (Doc. 47). For the reasons provided below, Defendant’s motion is denied.

I.      Background

        On February 26, 2018, Defendant pleaded guilty to escape from custody, in violation of

18 U.S.C. § 751(a).1 On May 31, 2018, this Court sentenced Defendant to a 12-month and 1-day

term of imprisonment, a 36-month term of supervised release, and a $100 special assessment.2

On February 18, 2020, due to Defendant’s violation of his supervised release conditions, the

Court imposed an additional 18-month imprisonment term, to be followed by a term of 12

months supervised release.3

        Defendant is currently incarcerated at Terre Haute FCI in Indiana. The Bureau of Prisons

(“BOP”) reports 141 inmates at that facility have tested positive for COVID-19, 569 inmates

have been tested, and one inmate has died.4 There are eight active inmate cases, one active staff


        1
            Doc. 16.
        2
            Doc. 20.
        3
            Doc. 43.
          4
            Federal Bureau of Prisons, COVID-19 Coronavirus: COVID-19 Cases, https://www.bop.gov/coronavirus
(last accessed October 8, 2020).
             Case 2:17-cr-20084-JAR Document 52 Filed 10/14/20 Page 2 of 8




case, and 30 tests are pending.5 Defendant is 49 years old, and his projected release date is April

18, 2021.

        On July 29, 2020, Defendant filed a motion requesting compassionate release due to his

underlying medical conditions of obesity, chronic kidney disease, and hypertension and the risk

of severe complications or death should he contract COVID-19 while in prison.6 He requests

that his time be reduced to time served and to serve the remainder of his imprisonment in home

confinement. Defendant is represented by counsel.

II.     Legal Standards

        “[I]t is well-settled that ‘[a] district court is authorized to modify a [d]efendant’s sentence

only in specified instances where Congress has expressly granted the court jurisdiction to do

so.’”7 Section 3582(c) permits a court to modify a term of imprisonment for compassionate

release only if certain exceptions apply. Until recently, these exceptions required the BOP to

move on a defendant’s behalf. In 2018, however, the First Step Act modified the compassionate

release statute, permitting a defendant to bring his own motion for relief.8 But a defendant may

bring a motion for compassionate release from custody only if he “has fully exhausted all

administrative rights to appeal a failure of the [BOP] to bring a motion on [his] behalf or the

lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,




        5
            Id.
        6
            Defendant is represented by the Federal Public Defender (“FPD”).
        7
          United States v. White, 765 F.3d 1240, 1244 (10th Cir. 2014) (quoting United States v. Blackwell, 81 F.3d
945, 947 (10th Cir. 1996)).
        8
            First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018).




                                                          2
              Case 2:17-cr-20084-JAR Document 52 Filed 10/14/20 Page 3 of 8




whichever is earlier. . . .”9 Unless a defendant meets this exhaustion requirement, the court lacks

jurisdiction to modify the sentence or grant relief.10

         Where a defendant has satisfied the exhaustion requirement, a court may reduce the

defendant’s proposed sentence, after considering the factors set forth in 18 U.S.C. § 3553(a) to

the extent they are applicable, if the court determines: (1) “extraordinary and compelling reasons

warrant such a reduction”; or (2) “the defendant is at least 70 years of age, has served at least 30

years in prison, pursuant to a sentence imposed under section 3559(c) . . . and a determination

has been made by the Director of the [BOP] that the defendant is not a danger to the safety of

any other person or the community.”11 In addition, a court must ensure that any reduction in a

defendant’s sentence under this statute is “consistent with applicable policy statements issued by

the Sentencing Commission.”12

         The Sentencing Commission’s policy statement pertaining to sentence reductions under

18 U.S.C. § 3582(c)(1)(A) is found at U.S.S.G. § 1B1.13. The comments to § 1B1.13

contemplate four categories of extraordinary, compelling circumstances: (1) the defendant is

suffering from a terminal illness, i.e., a serious, advanced illness with an end-of-life trajectory or

the defendant is suffering from a serious physical or medical condition, serious functional or


         9
             18 U.S.C. § 3582(c)(1)(A).
         10
            United States v. Johnson, 766 F. App’x 648, 650 (10th Cir. 2019) (holding that without an express
statutory authorization, a court lacks jurisdiction to modify a sentence); see also United States v. Walker, No. 13-
10051-EFM, 2020 WL 2101369, at *2 (D. Kan. May 1, 2020) (“The administrative exhaustion requirement is
jurisdictional and cannot be waived.”); see also United States v. Read-Forbes, 454 F. Supp. 3d 1113, 2020 WL
1888856, at *3–4 (D. Kan. Apr. 16, 2020) (analyzing the text, context, and historical treatment of § 3582(c)’s
subsections to determine the exhaustion requirement is jurisdictional). Cf. United States v. Younger, No. 16-40012-
DDC, 2020 WL 3429490, at *3 (D. Kan. June 23, 2020) (reasoning that, absent direct guidance from the Tenth
Circuit, the Sixth Circuit’s approach articulated in United States v. Alam, 960 F.3d 831 (6th Cir. 2020), is “highly
persuasive,” and concluding that § 3582(c)(1)(A)’s exhaustion requirement is a claims-processing rule).
         11
              18 U.S.C. § 3582(c)(1)(A).
         12
            Id.; see also Dillon v. United States, 560 U.S. 817, 819 (2010) (holding the Sentencing Commission
policy statement regarding 18 U.S.C. § 3582(c)(2) remains mandatory in the wake of United States v. Booker, 543
U.S. 220 (2005)).




                                                         3
              Case 2:17-cr-20084-JAR Document 52 Filed 10/14/20 Page 4 of 8




cognitive impairment, or deteriorating physical or mental health because of the aging process

that substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which the defendant is not expected to recover;

(2) the defendant is at least 65 years old, is experiencing a serious deterioration in physical or

mental health because of the aging process, and has served at least ten years or seventy-five

percent of the term of imprisonment, whichever is less; (3) the defendant needs to serve as a

caregiver for a minor child, spouse, or registered partner; and (4) other reasons as determined by

the director of the BOP.13 A defendant requesting compassionate release bears the burden of

establishing that compassionate release is warranted under the statute.14

III.     Discussion

         A. Exhaustion

         Defendant has satisfied the exhaustion requirement described in § 3582(c). Defendant

sent a letter to the Warden on June 27, 2020 requesting compassionate release.15 As of July 29,

2020, the date Defendant filed his motion in this Court, more than 30 days had passed. In

addition, the Government does not dispute that Defendant has satisfied the applicable exhaustion

requirement. Thus, because more than thirty days have passed since Defendant filed his request

with the Warden, this Court has jurisdiction to decide Defendant’s motion.

         B. Extraordinary and Compelling Reasons




         13
              U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1 (U.S. Sentencing Comm’n 2018).
        14
           See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016) (finding that defendant bears the burden of
demonstrating entitlement to relief under § 3582(c)(2)); United States v. Bright, No. 14-10098-JTM, 2020 WL
473323, at *1 (D. Kan. Jan. 29, 2020) (noting that the “extraordinary and compelling” standard imposes a heavy
burden on an inmate seeking compassionate release under § 3582(c)(1)(A)).
         15
              Doc. 47-1.




                                                         4
            Case 2:17-cr-20084-JAR Document 52 Filed 10/14/20 Page 5 of 8




       Having determined that Defendant properly exhausted administrative remedies, the Court

must next determine whether extraordinary and compelling reasons warrant a reduction in

Defendant’s sentence. Congress permitted the Sentencing Commission to “describe what should

be considered extraordinary and compelling reasons for sentence reduction, including the criteria

to be applied and a list of specific examples.”16 The Sentencing Commission, in its commentary

to U.S.S.G. § 1B1.13, has enumerated four categories of circumstances which may constitute

extraordinary relief.17

       Here, Defendant asserts that his circumstances constitute extraordinary, compelling

reasons to reduce his sentence. He contends that his underlying health conditions of obesity,

hypertension, and chronic kidney disease, coupled with the outbreak of COVID-19 in prison,

make him more susceptible to serious illness or death should he contract COVID-19. The

government concedes that per Department of Justice (“DOJ”) policy and CDC guidance,

Defendant’s medical conditions in the context of the COVID-19 pandemic constitute an

extraordinary and compelling reason. The government contends, however, that when balanced

with the § 3553(a) factors, Defendant fails to demonstrate a situation so severe that release is

warranted. Accordingly, the Court will move on to consider the § 3553(a) factors.

       C.         Section 3553(a) Factors

       The Court next considers whether Defendant’s reduction would comply with the

sentencing factors enumerated in 18 U.S.C. § 3553(a). That statute requires courts to “impose a

sentence sufficient, but not greater than necessary” in consideration of the following factors:

                  (1) the nature and circumstances of the offense and the history and
                  characteristics of the defendant;
                  (2) the need for the sentence imposed--

       16
            28 U.S.C. § 994(t).
       17
            U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1 (U.S. Sentencing Comm’n 2018).




                                                       5
            Case 2:17-cr-20084-JAR Document 52 Filed 10/14/20 Page 6 of 8




                          (A) to reflect the seriousness of the offense, to promote respect for
                          the law, and to provide just punishment for the offense;
                          (B) to afford adequate deterrence to criminal conduct;
                          (C) to protect the public from further crimes of the defendant; and
                          (D) to provide the defendant with needed educational or vocational
                          training, medical care, or other correctional treatment in the most
                          effective manner;
                  (3) the kinds of sentences available;
                  (4) the kinds of sentence and the sentencing range established for . . . the
                  applicable category of offense committed by the applicable category of
                  defendant as set forth in the guidelines . . .;
                  (5) any pertinent policy statement . . . issued by the Sentencing
                  Commission . . .;
                  (6) the need to avoid unwarranted sentence disparities among defendants
                  with similar records who have been found guilty of similar conduct; and
                  (7) the need to provide restitution to any victims of the offense.18

       While the Court takes all seven § 3553 factors into account, those most pertinent to

Defendant’s case are the nature and circumstances of the offense and the history and

characteristics of the offense, the need for the sentence imposed to reflect the seriousness of the

offense, the need to provide adequate deterrence, and the need to protect the public from further

crimes. In consideration of these factors, the Court concludes that releasing Defendant now

would not leave him with a sentence that is “sufficient, but not greater than necessary.”

       Defendant is currently serving a sentence for violating his supervised release plan. His

underlying offense for which he was on supervised release was escape from custody. He was in

custody for bank robbery. Thus, Defendant was convicted of the crime of bank robbery, escaped

while in custody for this offense, was imprisoned again for the offense of escape from custody,

released after his imprisonment ended, and then violated his term of supervised release on

multiple occasions, which resulted in him being sent back to prison.




       18
            18 U.S.C. § 3553(a).




                                                    6
               Case 2:17-cr-20084-JAR Document 52 Filed 10/14/20 Page 7 of 8




          Defendant has an extensive criminal history involving robberies, some armed, and his

supervised release violations are of the more serious nature. Defendant even concedes that his

criminal history and record on supervision “are far from impressive”19 and a special condition of

home confinement is warranted. Although Defendant requests home confinement for the

remainder of his prison sentence, the Court has little confidence that Defendant would abide by

those terms. In addition, because Defendant’s offenses, both for which he was imprisoned and

for which his supervised release was revoked, are of a more serious nature, there is a need to

protect the public from further criminal conduct. Finally, although Defendant has underlying

medical conditions that raise his risk of serious complications from COVID-19 should he

contract it, the facility in which he is housed has a small amount of current positive COVID-19

cases.

          Reducing Defendant’s sentence to time served would not reflect the seriousness of

Defendant’s criminal conduct or his criminal history. Nor would it provide adequate deterrence

or appropriate punishment. The Court finds that the 18-month sentence originally imposed

remains sufficient, but not greater than necessary, to meet the sentencing factors in § 3553(a) and

punish the offense involved. Accordingly, the Court finds that Defendant does not demonstrate

an extraordinary and compelling reason warranting sentence reduction and an early release from

prison.

          IT IS THEREFORE ORDERED BY THE COURT that Defendant’s Motion for

Compassionate Release (Doc. 47) is DENIED.

          IT IS SO ORDERED.




          19
               Doc. 51 at 1.




                                                 7
  Case 2:17-cr-20084-JAR Document 52 Filed 10/14/20 Page 8 of 8




Dated: October 14, 2020

                                    S/ Julie A. Robinson
                                    JULIE A. ROBINSON
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                8
